Citation Nr: 1516238	
Decision Date: 04/15/15    Archive Date: 04/21/15

DOCKET NO.  13-09 917	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence has been received to reopen service connection for diabetes mellitus, claimed as due to exposure to an herbicide agent, and, if so, whether service connection is warranted.
 
2.  Whether new and material evidence has been received to reopen service connection for peripheral neuropathy of the right upper extremity, claimed as due to exposure to an herbicide agent, and, if so, whether service connection is warranted.

3.  Whether new and material evidence has been received to reopen service connection for peripheral neuropathy of the left upper extremity, claimed as due to exposure to an herbicide agent, and, if so, whether service connection is warranted.

4.  Whether new and material evidence has been received to reopen service connection for peripheral neuropathy of the right lower extremity, claimed as due to exposure to an herbicide agent, and, if so, whether service connection is warranted.


5.  Whether new and material evidence has been received to reopen service connection for peripheral neuropathy of the left lower extremity, claimed as due to exposure to an herbicide agent, and, if so, whether service connection is warranted.

6.  Whether new and material evidence has been received to reopen service connection for a heart condition, claimed as due to exposure to an herbicide agent, and, if so, whether service connection is warranted.

7.  Entitlement to service connection for hypertension.

8.  Entitlement to service connection for lumbar spine degenerative disc disease.

9.  Entitlement to service connection for high cholesterol.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christine C. Kung, Counsel


INTRODUCTION

The Veteran served on active duty from April 1969 to June 1970.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from an August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office in North Little Rock, Arkansas (RO).  

The Veteran was scheduled for a December 2013 videoconference hearing.  He did not appear for the scheduled hearing; accordingly, his hearing request has been withdrawn.  


FINDINGS OF FACT

1.  In an unappealed August 2007 rating decision, the RO denied service connection for diabetes mellitus, peripheral neuropathy of the upper and lower extremities, and a heart condition. 

2.  The evidence received since August 2007 rating decision raises a new theory of entitlement sufficient to reopen service connection for diabetes mellitus, peripheral neuropathy of the upper and lower extremities, and a heart condition.

3.  The Veteran was not presumptively exposed to herbicides during active service, and was not actually exposed to herbicides during service.

4.  The Veteran did not sustain an injury or disease of the endocrine system, peripheral nerves, cardiovascular system, or lumbar spine in service. 

5.  Symptoms of diabetes mellitus, coronary artery disease, hypertension, and lumbar spine degenerative disc disease were not chronic in service or continuous symptoms after service separation. 

6.  Diabetes mellitus, hypertension, coronary artery disease, and lumbar spine degenerative disc disease did not manifest to a compensable degree within one year of separation from service.

7.  Diabetes mellitus, peripheral neuropathy of the upper and lower extremities, coronary artery disease, hypertension, and lumbar spine degenerative disc disease are not related to service.

8.  High cholesterol constitutes a laboratory finding and is not a disease or disability under VA law and regulations. 


CONCLUSIONS OF LAW

1.  The August 2007 rating decision which denied service connection for diabetes mellitus, peripheral neuropathy of the upper and lower extremities, and a heart condition became final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2014).

2.  The evidence received subsequent to the August 2007 rating decision is new and material to reopen service connection for diabetes mellitus, peripheral neuropathy of the upper and lower extremities, and a heart condition.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. §§ 3.156(a), 3.303, 20.1105 (2014).

3.  The criteria for service connection for diabetes mellitus are not met.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103A, 5107(b) (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2014).

4.  The criteria for service connection for peripheral neuropathy of the right upper extremity are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103A, 5107(b) (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2014).

5.  The criteria for service connection for peripheral neuropathy of the left upper extremity are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103A, 5107(b) (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2014).

6.  The criteria for service connection for peripheral neuropathy of the right lower extremity are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103A, 5107(b) (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2014).

7.  The criteria for service connection for peripheral neuropathy of the left lower extremity are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103A, 5107(b) (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2014).

8.  The criteria for service connection for a heart condition, to include coronary artery disease, are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103A, 5107(b) (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2014).

9.  The criteria for service connection for hypertension are not met.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 5103A, 5107(b) (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2014).

10.  The criteria for service connection for lumbar spine degenerative disc disease are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103(a), 5103A, 5107(b) (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2014).

11.  High cholesterol does not constitute a disability for which service connection may be granted.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103A, 5107(b) (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.303, 4.117 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2014); see also Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The RO issued May 2010 and June 2010 preadjudicatory notice letters to the Veteran which met the VCAA notice requirements and addressed the new and material evidence claims consistent with Kent v. Nicholson, 20 Vet. App. 1 (2006).

The Board is also satisfied that VA has made reasonable efforts to obtain relevant records and evidence.  Service treatment records, service personnel records, and VA treatment records have been associated with the record.  Additionally, the RO attempted to verify the Veteran's account of having been exposed to herbicides while stationed at Camp Samae San (Sattahip), Thailand from September 1969 to April 1970.  However, a Memorandum from the Veterans Benefits Administration shows that they were unable to corroborate the claimed herbicide exposure based on a review of the Department of Defense (DoD) inventory of herbicide use and test sites outside of Vietnam, and July 2010 response to a JSRRC inquiry shows that the they were also unable to verify the Veteran's alleged exposure to herbicides while serving in Sattahip, Thailand.  

The Board finds that a VA examination is not necessary in order to address the Veteran's claimed disabilities, to include disabilities alleged to be related to exposure Agent Orange or herbicide agents in service.  VA must provide a VA medical examination when there is: (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with a veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA Secretary to make a decision on the claim.  See McClendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

In-service exposure to an herbicide agent has not been confirmed, and as the Board will discuss below, service treatment records do not reflect problems related to diabetes mellitus, peripheral neuropathy, a heart condition, hypertension, or the lumbar spine in service.  Moreover, there is no credible lay or medical evidence which relates the claimed disabilities to service.  Additionally, claimed high cholesterol is not a disability for which VA compensation benefits are payable.  Absent evidence that indicates that the Veteran has a current claimed disability related to an injury or symptoms in service, the Board finds that an additional VA examination or opinion is not necessary for disposition of the claims.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. 
§ 3.159(c)(4). 

Because the weight of the evidence demonstrates that the Veteran does not have confirmed exposure to Agent Orange or other tactical herbicide agent within the meaning of 38 C.F.R. § 3.307 in service, there is no duty to provide a VA medical examination.  As explained in this decision, the Board finds that the weight of the evidence demonstrates no in-service exposure to an herbicide, no symptoms, injury, or disease related to diabetes mellitus, peripheral neuropathy, a heart condition, hypertension, or degenerative disc disease in service, and no continuity of symptoms since service separation.  Thus, there is no reasonable possibility that a VA examination or opinion could aid in substantiating the claims for service connection because there is no relevant injury, disease, event, or exposure in service to which any current disabilities could be related by competent opinion.  See 
38 U.S.C.A. § 5103A(a)(2) (West 2002) (VA "is not required to provide assistance to a claimant . . . if no reasonable possibility exists that such assistance would aid in substantiating the claim"); 38 C.F.R. § 3.159(d) (VA to discontinue assistance where there is "no reasonable possibility that further assistance would substantiate the claim"); see also Bardwell v. Shinseki, 24 Vet. App. 36, 40 (2010) (holding that a layperson's assertions indicating exposure to gases or chemicals during service are not sufficient evidence alone to establish that such an event actually occurred during service; where the evidence has failed to establish an in-service injury, disease, or event, VA is not obligated to provide a medical examination). 

Because the evidence demonstrates no in-service exposure, disease, injury, or symptoms, referral of this case to obtain an examination and/or an opinion as to the etiology of the Veteran's claimed disabilities would place the examining physician in the role of a fact finder, would suggest reliance on an inaccurate history of in-service exposure, and could only result in a speculative opinion or purported opinion of no probative value.  The Court has held on a number of occasions that a medical opinion premised upon an unsubstantiated account of a claimant is of no probative value.  See, e.g., Swann v. Brown, 5 Vet. App. 229, 233 (1993) (generally observing that a medical opinion premised upon an unsubstantiated account is of no probative value, and does not serve to verify the occurrences described); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (the Board is not bound to accept a physician's opinion when it is based exclusively on the recitations of a claimant that have been previously rejected).  Accordingly, the Board finds that a remand for a VA examination or opinion to address the Veteran's claimed disabilities is not warranted.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran are to be avoided).  The Veteran and his representative have not otherwise identified outstanding evidence that needs to be obtained.  For these reasons, the Board finds that VA has fulfilled the duties to notify and assist the Veteran. 

Reopening Service Connection 

The Board is required to determine whether new and material evidence has been received before it can reopen a claim and readjudicate service connection or other issues on the merits.  See Barnett v. Brown, 83 F.3d 1380, 1383-1384 (Fed. Cir. 1996).  In general, if new and material evidence is presented or secured with respect to a finally adjudicated claim, VA shall reopen and review the claim.  38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156 (2014).  New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a). 

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 
24 Vet. App. 110, 117 (2010).  Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118. 

Evidence is presumed to be credible for the purpose of determining whether the case should be reopened; once the case is reopened, the presumption as to the credibility no longer applies.  Justus v. Principi, 3 Vet. App. 510, 513 (1992). The evidence must be both new and material; if the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  Smith v. West, 12 Vet. App. 312 (1999).  If the Board determines that the evidence submitted is new and material, it must reopen the case and evaluate the appellant's claim in light of all the evidence. Justus, 3 Vet. App. at 512.

The RO previously denied service connection for diabetes mellitus, peripheral neuropathy of the upper and lower extremities, and a heart condition in an August 2007 rating decision, finding that the evidence failed to establish a clinical diagnosis for such conditions and failed to establish a relationship to service.  The Veteran did not submit a notice of disagreement to the August 2007 rating decision and the decision became final.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103 (2014).  

In May 2010 statements, the Veteran alleged that claimed disabilities, to include diabetes mellitus, peripheral neuropathy of the upper and lower extremities, and a heart condition were related to Agent Orange exposure in service.  The Board finds that the Veteran has presented an alternative theory of entitlement, sufficient to reopen service connection for diabetes mellitus, peripheral neuropathy, and a heart condition based on alleged Agent Orange exposure associated with his service in Thailand.  See Shade, 24 Vet. App. at 118; 38 C.F.R. § 3.156.  Accordingly, service connection for diabetes mellitus, peripheral neuropathy of the upper and lower extremities, and a heart condition is reopened.  

In Bernard v. Brown, 4 Vet. App. 384, 392 (1993), the U.S. Court of Appeals for Veterans Claims (Court) held that claims reopen previously and finally denied claims, implicated both the question of whether there is new and material evidence to reopen the claim and the question of whether, upon such reopening, the claimant is entitled to the requested benefits.  Therefore, the "matter" over which the Board has jurisdiction under 38 U.S.C.A. § 7104(a) is the veteran's claim of entitlement to VA benefits.  The Court held, however, that when the Board addresses in its decision a question that had not been addressed by the RO, it must consider whether the claimant has been given adequate notice of the need to submit evidence or argument on that question and an opportunity to submit such evidence and argument and to address that question at a hearing, and, if not, whether the claimant has been prejudiced thereby.  Id. at 394.

The Board finds that it may proceed with the adjudication of the reopened claims for service connection on the merits without prejudice to the Veteran.  The RO has provided the Veteran notice as to the requirements for service connection.  The Veteran has presented evidence and argument during the instant appeal addressing the merits of service connection for diabetes mellitus, peripheral neuropathy, and a heart condition, and the RO addressed the merits of the claims for service connection in a March 2013 statement of the case.  See Bernard, 4 Vet. App. at 394.  For these reasons, the Board finds no prejudice to the Veteran based on de novo review.

Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); 
see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 
7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  

Diabetes mellitus, arteriosclerosis, hypertension, and arthritis are "chronic diseases" listed under 38 C.F.R. § 3.309(a); therefore, the provisions of 38 C.F.R. § 3.303(b) apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  With a chronic disease shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).  Peripheral neuropathy and coronary artery disease are not "chronic diseases" listed under 38 C.F.R. § 3.309(a); therefore, the provisions of 38 C.F.R. § 3.303(b) do not apply to those disabilities.   

Where a veteran served ninety days or more of active service, and certain chronic diseases, such as diabetes mellitus, arteriosclerosis, hypertension, and arthritis, become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.

A veteran, who had active service in the Republic of Vietnam during the period beginning on January 9, 1962 and ending on May 7, 1975 will be presumed to have been exposed to an herbicide agent during such service unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  See 38 U.S.C.A. § 1116(f) (West 2002); 38 C.F.R. § 3.307(a)(6)(iii) (2014).  "Service in the Republic of Vietnam" includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii).  In order to establish qualifying "service in Vietnam," a veteran must demonstrate actual duty or visitation in the Republic of Vietnam.

Pursuant to the authority granted by the Agent Orange Act of 1991, VA may determine that a presumption of service connection based on exposure to herbicides used in Vietnam is warranted for conditions that VA has found to have a statistically significant association with such exposure.  As such, VA has determined that a statistically significant association exists between exposure to herbicides and subsequent development of the following conditions: chloracne or other acneform disease consistent with chloracne, non-Hodgkin's lymphoma, soft tissue sarcoma, Hodgkin's disease, porphyria cutanea tarda (PCT), multiple myeloma, acute and subacute peripheral neuropathy, prostate cancer, cancers of the lung, bronchus, larynx, trachea, Type II (adult-onset) diabetes mellitus, chronic lymphocytic leukemia, AL amyloidosis, Parkinson's disease, ischemic heart disease, and B-cell leukemias, such as hairy cell leukemia.  See 38 C.F.R. § 3.309 (e).  Ischemic heart disease does not include hypertension or peripheral manifestations of arteriosclerosis such as peripheral vascular disease or stroke.  Id at note 3.  

The diseases listed at § 3.309(e) shall have become manifest to a degree of 10 percent or more at any time after service, except that chloracne or other acneform disease consistent with chloracne, porphyria cutanea tarda, and acute and subacute peripheral neuropathy shall have become manifest to a degree of 10 percent or more within a year after the last date on which the veteran was exposed to an herbicide agent during active military, naval, or air service.  38 C.F.R. § 3.307(a)(6)(ii).  VA regulations specify that the last date on which a veteran shall be presumed to have been exposed to an herbicide agent shall be the last date on which he or she served in the Republic of Vietnam during the period beginning on January 9, 1962 and ending on May 7, 1975.  38 C.F.R. § 3.307(a) (6)(iii).  

VA's Secretary has determined that a presumption of service connection based on exposure to herbicides used in the Republic of Vietnam during the Vietnam era is not warranted for any condition for which the Secretary has not specifically determined a presumption of service connection is warranted.  See 68 Fed. Reg. 27,630 (May 20, 2003).  

In rendering a decision on appeal the Board must also analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40   (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Service Connection Analysis 

The Veteran contends, in May 2010 claims, that service connection is warranted for diabetes mellitus, peripheral neuropathy, coronary artery disease, high blood pressure, high cholesterol, and degenerative disc disease of the lumbar spine based on Agent Orange exposure.  The claim for service connection for high cholesterol is addressed separately below.  

VA treatment records dated in May 2010 identify current medical conditions to include diabetes, coronary artery disease with cardiac rhythm disturbance, high blood pressure, high cholesterol, neuropathy, and lumbar spine disc disease.    

Service personnel records show that the Veteran served with the 53rd Transportation Company as a Heavy Vehicle Driver in Thailand from September 1969 to April 1970.  In a January 2015 Appellant's Brief, the Veteran indicated that he was exposed to herbicides while serving at Camp Samae San (Sattahip), Thailand from September 1969 to April 1970.  The Veteran contends that he transported barrels of herbicide agents and other materials on the base's perimeter roads used by military police patrols, and next to fields and vegetation that were sprayed with herbicide agents.  The Veteran also contends that the Air Force frequently used herbicides for vegetation control within the perimeters of the air base.  

VA's Adjudication Procedural Manual, M21-1MR, notes that VA has determined special consideration should be extended to veterans who claim herbicide exposure in Thailand.  See M21-1MR, Part IV, Subpart ii, 2.C.10.q.  The M21-1MR directs adjudicators to concede herbicide exposure on a direct/facts-found basis for veterans who served in the U.S. Air Force in Thailand during the Vietnam Era, served at one of the Royal Thai Air Force Bases, including U-Tapao, and performed duties that placed them on or near the perimeters of the base, such as security policeman, security patrol dog handler, or security police squadron, as shown by MOS (military occupational specialty), performance evaluations, or other credible evidence.  This applies only during the Vietnam era, from February 28, 1961 to May 7, 1975.

Here, the Veteran did not serve in the U.S. Air Force in Thailand, did not serve at one of the Royal Thai Air Force Bases, including U-Tapao, and did not perform duties that placed him on or near the perimeter of the aforementioned bases.  Instead, the Veteran contends that he was exposed to tactical herbicide agents while transporting "herbicide agents and other materials" using perimeter roads at Sattahip, Thailand from September 1969 to April 1970, and that herbicides were used for vegetation control within the base.  

The RO attempted to verify the Veteran's account of having been exposed to herbicides while stationed at Camp Samae San (Sattahip), Thailand from September 1969 to April 1970.  However, a Memorandum of record from the Veterans Benefits Administration shows that they were unable to corroborate the Veteran's claimed herbicide exposure based on a review of a Department of Defense (DoD) inventory of herbicide use and test sites outside of Vietnam, and July 2010 response to a JSRRC inquiry shows that the they were also unable to verify the Veteran's alleged exposure to herbicides while serving in Sattahip, Thailand.  JSRRC research indicated that Sattahip was not on the DoD listing of herbicide spray areas and test sites outside of the Republic of Vietnam, and available unit histories do not mention or document any herbicide spraying, testing, or storage at Sattahip.  The Memorandum further shows that the DoD list indicated that only limited testing of tactical herbicides was conducted in Thailand from April 1964 to September 1964 at the Pranburi Military Reservation associated with the Replacement Training Center near Pranburi, Thailand.  The Memorandum shows that tactical herbicides were used and stored in Vietnam and not Thailand.  While the Memorandum does note that commercial herbicides were frequently used for vegetation control within the perimeters of air bases during the Vietnam era, these commercial herbicide agents are not tactical herbicides within the meaning of 38 C.F.R. § 3.307 to warrant the presumption of service connection.  

The Board finds that the Veteran's assertion indicating that he was exposed to Agent Orange or tactical herbicide agents while transporting such agents along perimeter roads at Camp Sattahip, Thailand is not credible.  Official records from the DoD and JSRRC show that tactical herbicides were not sprayed, tested, or even stored at Sattahip, Thailand.  The Board finds that information from such official sources outweighs the Veteran's own assertions of exposure made for compensation purposes.  Insomuch as the Veteran has indicated that "herbicides" were used for vegetation control in and around the base, there is no presumption for service connection based on any exposure to commercial herbicide agents.  Moreover, the Veteran has not alleged working on or along the perimeter of the base, only traveling along base perimeter roads in a vehicle.  Thus, the Board finds that the weight of the evidence does not support a finding that the Veteran was exposed to Agent Orange or other herbicides during active service; therefore, herbicide exposure cannot be presumed. 

While no presumption of herbicide exposure has been satisfied, the claim must be reviewed to determine whether service connection can be established on another basis.  See Combee v. Brown, 34 F.3d 1039, 1043-1044 (Fed. Cir. 1994).  As such, the Board will also adjudicate the claim on a theory of direct entitlement to service connection for the Veteran's diabetes mellitus, peripheral neuropathy, and claimed heart condition.  The Board will also address the Veteran's claims for service connection for hypertension and lumbar spine degenerative disc disease on a direct basis.  

Service treatment records do not identify any injury or disease to the endocrine system, peripheral nerves, cardiovascular system, or lumbar spine in service.  Hypertension was not indicated in service, and blood pressure readings taken at service entrance and separation were within normal limits.  See 38 C.F.R. § 4.104, Diagnostic Code 7101, Note 1 (2014).  The Veteran has not otherwise identified symptoms related to his claimed disabilities in service, or injuries or incidents, other than herbicide exposure, which has not been confirmed in this case.  

The Veteran does not contend that diabetes mellitus, a heart condition or coronary artery disease, hypertension, or and lumbar spine degenerative disc disease were manifest in service or shortly after service.  The Veteran contends, instead, that his disabilities are due to Agent Orange or herbicide exposure in service.  As the Board has already discussed above, Agent Orange exposure outside in Thailand has not been verified in this case.  In an initial claim for compensation dated in May 2007, the Veteran indicated that he was first treated for diabetes in 1990, for a heart condition in 2000, and for neuropathy in 2002.  No earlier dates of onset or treatment have been identified.  Accordingly, the Board finds that diabetes mellitus, coronary artery disease, hypertension, and lumbar spine degenerative disc disease were not chronic in service or continuous after service separation.  Because a diabetes mellitus, coronary artery disease, hypertension, and lumbar spine degenerative disc disease did not manifest to a compensable degree in service or within one year of service separation, the Board finds that the presumption of service connection under 38 C.F.R. § 3.303(b) is not warranted. 

After review of the evidence, lay and medical, the Board finds that the weight of the evidence does not support direct service connection for diabetes mellitus, peripheral neuropathy of the upper and lower extremities, coronary artery disease, hypertension, and lumbar spine degenerative disc disease.  As noted above, the Veteran has not identified any symptoms related to the endocrine, system, peripheral nerves, cardiovascular system, or lumbar spine in service.  There is no evidence of complaints related to, treatment for, or diagnoses of diabetes mellitus, peripheral neuropathy, heart disease, hypertension, or lumbar spine degenerative disc disease during active service, and there is no indication of symptoms, treatment, or diagnoses of such disabilities until decades after service separation.  As such, the Board finds that the weight of the evidence shows that service connection for diabetes mellitus, peripheral neuropathy of the upper and lower extremities, coronary artery disease, hypertension, and lumbar spine degenerative disc disease is not warranted, and the claim must be denied.  As the preponderance of evidence is against the claim, the benefit of the doubt doctrine does not apply.  
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

To the extent that the Veteran contends that his disabilities are related to Agent Orange, due to the lack of corroborating evidence in official documents or elsewhere, the Board finds that that the Veteran's lay statements are not credible to establish that he was actually exposed to any herbicide agents in service, and his lay assertions of exposure similarly has not been corroborated by evidence of record.  See Bardwell, 24 Vet. App. at 40 (holding that a layperson's assertions indicating exposure to gases or chemicals during service are not sufficient evidence alone to establish that such an event actually occurred during service).  Instead, information from the JSRRC and DoD show that tactical herbicides were never used at Sattahip, Thailand, where the Veteran was stationed.  Absent either credible evidence of herbicide exposure or corroborating evidence of actual exposure to herbicides in service, the Board finds that there is no basis for direct service connection due to herbicide exposure.  The Board finds that the Veteran's own assertions are insufficient to establish actual exposure any tactical herbicide agents in service.  See Sacks v. West, 11 Vet. App. 314 (1998); Beausoleil v. Brown, 8 Vet. App. 459 (1996).  Insomuch as commercial herbicide agents may have been used at the Veteran's base in Sattahip, the Board finds that the Veteran has not identified, with any specificity, any actual physical exposure to such commercial herbicide agents, and there is no evidence of record which corroborates any such alleged exposure.  See Bardwell, supra.
	
For the reasons discussed above, a preponderance of the evidence is against the claim for service connection for service connection for diabetes mellitus, peripheral neuropathy of the upper and lower extremities, diagnosed coronary artery disease, hypertension, and lumbar spine degenerative disc disease.  Because the preponderance of the evidence is against the Veteran's claims, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

The Board notes that December 2013 telephone correspondence from B.H., documented in the claims file, addresses the credibility of the Veteran's claims.  However, because it is not clear from the record what her relation to the Veteran is, and because it is not clear whether her correspondence was appropriately submitted, the Board has disregarded this statement in making its determination.  

High Cholesterol

Under applicable regulation, the term "disability" means impairment in earning capacity resulting from diseases and injuries and their residual conditions.  
38 C.F.R. § 4.1; see also Hunt v. Derwinski, 1 Vet. App. 292, 296 (1991); Allen v. Brown, 7 Vet. App. 439 (1995).   A symptom, without a diagnosed or identifiable underlying malady or condition, does not, in and of itself, constitute a "disability" for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282 (1999). 

The Veteran contends that service connection is warranted for high cholesterol.  Hyperlipidemia is a general term for elevated concentrations of any or all of the lipids in the plasma, such as hypertriglyceridemia, hypercholesterolemia.  These terms, by definition, reflect an excessive level of triglycerides or cholesterol in the blood.  DORLAND'S ILLUSTRATED MEDICAL DICTIONARY, 880, 883, and 890 (30th ed. 2003).  High cholesterol, or hyperlipidemia, is a laboratory finding and not a disability for which VA compensation benefits are payable.  See 61 Fed. Reg. 20,440, 20,445 (May 7, 1996) (Diagnoses of hyperlipidemia, elevated triglycerides, and elevated cholesterol are actually laboratory results and are not, in and of themselves, disabilities.  They are, therefore, not appropriate entities for the rating schedule.). The term "disability" as used for VA purposes refers to impairment of earning capacity.  See Allen, 7 Vet. App. at 448. 

There is no evidence of record to suggest that the Veteran's high cholesterol, in and of itself, causes any impairment of earning capacity.  While elevated cholesterol may be evidence of an underlying disability or may later cause disability, service connection may not be granted for a laboratory finding.  "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability. In the absence of a present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (citation omitted); see 38 U.S.C.A. §§ 1110, 1131 (West 2002).  Accordingly, because high cholesterol does not constitute a current disability for which service connection may be granted, the Board finds that the preponderance of the evidence is against the claim of service connection for high cholesterol, and the appeal must be denied.


(CONTINUED ON NEXT PAGE)



ORDER

New and material evidence having been received, the appeal to reopen service connection for diabetes mellitus, peripheral neuropathy of the upper and lower extremities, and a heart condition is granted.

Service connection for diabetes mellitus is denied.

Service connection for peripheral neuropathy of the right upper extremity is denied.

Service connection for peripheral neuropathy of the left upper extremity is denied.

Service connection for peripheral neuropathy of the right lower extremity is denied.

Service connection for peripheral neuropathy of the left lower extremity is denied.

Service connection for a heart condition, to include coronary artery disease, is denied.

Service connection for hypertension is denied.

Service connection for lumbar spine degenerative disc disease is denied.

Service connection for high cholesterol is denied. 



____________________________________________
K. J. Alibrando
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


